Exhibit 99.1 MAG SILVER CORP. Unaudited Condensed Interim Consolidated Financial Statements (expressed in US$) For the three and six months ended June 30, 2015 Dated: August 11, 2015 A copy of this report will be provided to any shareholder who requests it. VANCOUVER OFFICE Suite 770 800 W. Pender Street Vancouver, BC V6C 2V6 phone toll free 604 681-0894fax TSX: MAG NYSE MKT: MVG www.magsilver.com info@magsilver.com MAG SILVER CORP. Condensed Interim Consolidated Statements of Financial Position (Unaudited) (expressed in US dollars unless otherwise stated) Note June 30, 2015 December 31, 2014 ASSETS CURRENT Cash $ $ Accounts receivable 3 Marketable securities 4 Prepaid expenses TOTAL CURRENT ASSETS EQUIPMENT 5 INVESTMENT IN ASSOCIATE 6 EXPLORATION AND EVALUATION ASSETS 7 OPTION TO ACQUIRE MINERAL INTEREST 7c TOTAL ASSETS $ $ LIABILITIES CURRENT Trade and other payables $ $ COMMITMENTS DEFERRED INCOME TAXES TOTAL LIABILITIES EQUITY Share capital 8 Authorized - unlimited common shares, without par value Issued and outstanding common shares at June 30, 2015 - 69,248,876 (Dec. 31, 2014 - 68,860,536) Equity reserve Accumulated other comprehensive income Deficit ) ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to the condensed interim consolidated financial statements. 2 MAG SILVER CORP. Condensed Interim Consolidated Statements of Loss and Comprehensive Loss (Unaudited) (expressed in US dollars unless otherwise stated) For the three months ended For the six months ended June 30 June 30 Note EXPENSES Accounting and audit $ Amortization 5 Filing and transfer agent fees Foreign exchange loss (gain) 2k ) ) General office expenses Legal Property investigation Management compensation and consulting fees Share based payment expense 8b,c,d Shareholder relations Travel INTEREST INCOME IMPAIRMENT OF INVESTMENT IN AVAILABLE-FOR-SALE SECURITIES 4 - - ) - EQUITY PICK UP FROM ASSOCIATE 6 ) - ) - LOSS FOR THE PERIOD $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) Items that may be reclassified subsequently to profit or loss: CURRENCY TRANSLATION ADJUSTMENT 2k - - ) UNREALIZED GAIN (LOSS) ON MARKETABLE SECURITIES, NET OF TAXES 4 ) TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED See accompanying notes to the condensed interim consolidated financial statements. 3 MAG SILVER CORP. Condensed Interim Consolidated Statements of Changes in Equity (Unaudited) (expressed in US dollars unless otherwise stated) Accumulated Unrealized other Common shares Currency gain (loss) on comprehensive without par value Equity translation marketable income (loss) Total Note Shares Amount Reserve adjustment securities ("AOCI") Deficit equity Balance, January 1, 2014 $ ) Stock options exercised 8a,b ) - Stock options exercised cashless 8a,b ) - Share based payment - Issued for cash 8a - Currency translation adjustment 2k - - - ) - ) - ) Unrealized loss on marketable securities 4 - ) ) - ) Net loss - ) ) Total Comprehensive Loss - ) Balance, December 31, $ ) Stock options exercised 8a,b ) - Stock options exercised cashless 8a,b ) - Share based payment 8b,c,d - Unrealized loss on marketable securities 4 - ) ) - ) Net loss - ) ) Total Comprehensive Loss - ) Balance, June 30, $ ) Six Month Comparative: Balance, January 1, $ ) $ Stock options exercised 8a,b ) - Stock options exercised cashless 8a ) Share based compensation 8b - Currency translation adjustment 2k - - - ) - ) - ) Unrealized gain on marketable securities 4 - Net loss - ) ) Total Comprehensive Loss - - - ) Balance, June 30, $ ) $ See accompanying notes to the condensed interim consolidated financial statements. 4 MAG SILVER CORP. Condensed Interim Consolidated Statements of Cash Flows (Unaudited) (expressed in US dollars unless otherwise stated) For the three months ended For the six months ended June 30 June 30 Note OPERATING ACTIVITIES Loss for the period $ ) $ ) $ ) $ ) Items not involving cash: Amortization 5 Equity pick up from Associate 6 - - Impairment of investment in available-for-sale securities 4 - - - Share based payment expense 8b,c,d Unrealized foreign exchange loss (gain) 2k ) ) Changes in operating assets and liabilities Accounts receivable ) ) ) Prepaid expenses ) Trade and other payables ) Net cash used in operating activities ) INVESTING ACTIVITIES Investment in associate 6 ) Exploration and evaluation expenditures 7 ) Expenditures under Option to acquire Mineral interest 7 ) Purchase of equipment and leasehold improvements 5 - ) - ) Purchase of marketable securities 4 ) - ) - Net cash used in investing activities ) FINANCING ACTIVITIES Issuance of common shares upon exercise of stock options 8 Deferred issue costs - ) - ) Net cash from financing activities EFFECTS OF EXCHANGE RATE CHANGES ON CASH ) DECREASE IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ See accompanying notes to the condensed interim consolidated financial statements. 5 MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements As at June 30, 2015 (expressed in US dollars unless otherwise stated) 1.NATURE OF OPERATIONS MAG Silver Corp. (the “Company” or “MAG”) was incorporated on April 21, 1999 under the Company Act of the Province of British Columbia and its shares were listed on the TSX Venture Exchange on April 21, 2000 and subsequently moved to a TSX listing on October 5, 2007. The Company is an exploration and development company working on mineral properties in Mexico that it has either staked or acquired by way of option agreement.The Company has not yet determined whether these mineral properties contain any economically recoverable ore reserves. The Company defers all acquisition, exploration and development costs related to the properties on which it is conducting exploration. The recoverability of these amounts is dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of the interests, and future profitable production, or alternatively, upon the Company’s ability to dispose of its interests on a profitable basis. Although the Company has taken steps to verify title to the properties on which it is conducting exploration and in which it has an interest, in accordance with industry standards for the current stage of exploration of such properties, these procedures do not guarantee the Company’s title. Property title may be subject to unregistered prior agreements and non-compliance with regulatory requirements. Address of registered offices of the Company: 2600 – 595 Burrard Street Vancouver, British Columbia, Canada V7X 1L3 Head office and principal place of business: 770 – 800 West Pender Street Vancouver, British Columbia, Canada V6C 2V6 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Statement of compliance These condensed interim consolidated financial statements are prepared under International Accounting Standards 34 Interim Financial Reporting (“IAS 34”), in accordancewith International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). They do not include all of the information required for full annual IFRS financial statements and therefore should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2014. The accounting policies set out below have been applied consistently by the Company and its subsidiaries to all periods presented herein.On a prospective basis, the Company changed the functional currency of the parent Company MAG from the Canadian dollar to the US dollar, effective July 1, 2014 (Note 2(d) and 2(k) below). 6 MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements As at June 30, 2015 (expressed in US dollars unless otherwise stated) These condensed interim consolidated financial statements (“Interim Financial Statements”) have been prepared on a historical cost basis except for the revaluation of certain financial instruments, which are stated at their fair value. These Interim Financial Statements were authorized for issuance by the Board of Directors of the Company on August 11, 2015. (a)Basis of consolidation These Interim Financial Statements include the accounts of the Company and its controlled subsidiaries. Control exists when the Company has power over the investee, is exposed or has rights to variable returns from its involvement with the investee, and has the ability to use its power over the investee to affect the amount of the investor’s returns. Subsidiaries are included in the consolidated financial results of the Company from the effective date that control is obtained up to the effective date of disposal or loss of control. The principal wholly-owned subsidiaries as at June 30, 2015 are Minera Los Lagartos, S.A. de C.V., Minera Pozo Seco S.A. de C.V., and Minera Sierra Vieja S.A. de C.V.All intercompany balances, transactions, revenues and expenses have been eliminated upon consolidation. These interim financial statements also include the Company’s 44% interest in the Juanicipio Joint Venture (Note 6), an associate (Note 2(b)) accounted for using the equity method. Where necessary, adjustments have been made to the financial statements of the Company’s subsidiaries and associates prior to consolidation, to conform the significant accounting policies used in their preparation to those used by the Company. (b)Investments in Associates The Company conducts a portion of its business through an equity interest in associates. An associate is an entity over which the Company has significant influence, and is neither a subsidiary nor a joint arrangement. The Company has significant influence when it has the power to participate in the financial and operating policy decisions of the associate but does not have control or joint control over those policies. The Company accounts for its investments in associates using the equity method. Under the equity method, the Company’s investment in an associate is initially recognized at cost and subsequently increased or decreased to recognize the Company's share of earnings and losses of the associate and for impairment losses after the initial recognition date. The Company's share of earnings and losses of associates are recognized in profit or loss during the period. Distributions received from an associate are accounted for as a reduction in the carrying amount of the Company’s investment. 7 MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements As at June 30, 2015 (expressed in US dollars unless otherwise stated) At the end of each reporting period, the Company assesses whether there is any evidence that an investment in associate is impaired. This assessment is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved, and an assessment of the likely results to be achieved from performance of further exploration by the associate.When there is evidence that an investment in associate is impaired, the carrying amount of such investment is compared to its recoverable amount. If the recoverable amount of an investment in associate is less than its carrying amount, the carrying amount is reduced to its recoverable amount and an impairment loss, being the excess of carrying amount over the recoverable amount, is recognized in the period of impairment. When an impairment loss reverses in a subsequent period, the carrying amount of the investment in associate is increased to the revised estimate of recoverable amount to the extent that the increased carrying amount does not exceed the carrying amount that would have been determined had an impairment loss not been previously recognized. A reversal of an impairment loss is recognized in net earnings in the period the reversal occurs. (c)Significant Estimates The preparation of consolidated financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reported period. Significant estimates used in preparation of these financial statements include estimates of the net realizable value and any impairment of exploration and evaluation assets and of investment in associates, estimate of fair value of the option to acquire mineral interest, recoveries of receivable balances, provisions including closure and reclamation, share based payment expense, and income tax provisions. Actual results may differ from those estimated. (d)Critical judgments The Company reviews and assesses the carrying amount of exploration and evaluation assets, option to acquire mineral interest and its investment in associates for impairment when facts or circumstances suggest that the carrying amount is not recoverable.Assessing the recoverability of these amounts requires considerable professional technical judgement, and is made with reference to the timing of exploration work, work programs proposed, exploration results achieved by the Company and by others in the related area of interest, and an assessment of the likely results to be achieved from performance of further exploration (see Notes 2(b), 2(e) and 2(g)). The Company has performed analysis of the functional currency for each subsidiary, and noted the majority of operating expenditures were either denominated in the United States dollar (“US$”) or determined by the US$.Consequently, the Company concluded that the US$ is the currency that mainly influences the cost of providing goods and services in each of the Mexican subsidiaries of the Company, and in its Mexican Associate. In the prior year, the Company reassessed the functional currency of its parent entity due to the changes in circumstances and determined that the functional currency of its parent entity had changed from the Canadian dollar to the US$ as of July 1, 2014. The determination of the functional currency of the parent entity is one of significant judgement and took into account the primary and secondary indicators to determine the functional currency. 8 MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements As at June 30, 2015 (expressed in US dollars unless otherwise stated) (e)Financial instruments Financial assets and financial liabilities are recognized when the Company becomes a party to the contractual provisions of the financial instrument. The Company classifies financial instruments as either held-to-maturity, available-for-sale, fair value through profit or loss (“FVTPL”), loans and receivables, or other financial liabilities. Financial assets held to maturity, loans and receivables and other financial liabilities, are subsequently measured at amortized cost. Available-for-sale instruments are measured at fair value with unrealized gains and losses recognized in other comprehensive income (“OCI”). Instruments classified as FVTPL are measured at fair value with unrealized gains and losses recognized in profit or loss. The Company has designated its cash as FVTPL, which is measured at fair value. Accounts receivable are classified as loans and receivables, which are measured at amortized cost. Trade and other payables are classified as other liabilities, which are measured at amortized cost. Marketable securities such as warrants, that meet the definition of a derivative are classified as FVTPL and are measured at fair value with unrealized gains and losses recognized in the statement of comprehensive loss. All of the Company’s other marketable securities have been designated as available-for-sale, and are reported at fair value. Other comprehensive income includes the gains and losses from available-for-sale securities which are not included in profit or loss until realized, and currency translation adjustments on its net investment in foreign operations. Available-for-sale financial assets are assessed at each reporting date for objective evidence of significant or prolonged decline in fair value requiring impairment.The evaluation includes an analysis of the facts and circumstances of the financial assets, the market price of the actively traded securities and other financial assets, the severity of the loss, the financial position and near-term prospects of the investment, length of time the fair value has been below costs, evidence that the carrying amount is recoverable within a reasonable period of time, management’s intent and ability to hold the financial assets for a period of time sufficient to allow for any anticipated recovery of fair value and management’s market view and outlook. An option agreement to exercise the acquisition in shares of an entity, which holds an underlying mineral property interest, is a financial instrument.The option derivative is measured at fair value at each reporting period, unless the value of the derivative is not reliably measurable at which point the investment is recognized at its cost. (f)Cash Due to the low market interest rates available on deposits and the need to maintain resources liquid for the Company’s ongoing exploration activities, management maintains the Company’s cash in liquid high interest savings accounts. (g)Exploration and evaluation assets The Company is in the exploration stage with respect to its activities and accordingly follows the practice of capitalizing all costs relating to the acquisition, exploration and evaluation of its mining rights and crediting all revenues received against the cost of the related interests.Option payments made by the Company are capitalized until the decision to exercise the option is made.If the option agreement is to exercise a purchase option in an underlying mineral property, the costs are capitalized and accounted for as an exploration and evaluation asset.If the option agreement relates to the acquisition in shares of an entity, which holds an underlying mineral property interest, the option to acquire the shares in another entity is a financial instrument (see (e) Financial instruments above).At such time as commercial production commences, the capitalized costs will be depleted on a units-of-production method based on proven and probable reserves. If a mineable ore body is discovered, exploration and evaluation costs are reclassified to mining properties.If no mineable ore body is discovered, such costs are expensed in the period in which it is determined the property has no future economic value. 9 MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements As at June 30, 2015 (expressed in US dollars unless otherwise stated) Exploration and evaluation expenditures include acquisition costs of rights to explore; topographical, geological, geochemical and geophysical studies; exploratory drilling; trenching and sampling; and activities involved in evaluating the technical feasibility and commercial viability of extracting mineral resources. This includes the costs incurred in determining the most appropriate mining/processing methods and developing feasibility studies. Management reviews the carrying amount of exploration and evaluation assets for impairment when facts or circumstances suggest that the carrying amount is not recoverable. This review is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved by the Company and by others in the related area of interest, and an assessment of the likely results to be achieved from performance of further exploration. When the results of this review indicate that indicators of impairment exist, the Company estimates the recoverable amount of the deferred exploration costs and related mining rights by reference to the potential for success of further exploration activity and/or the likely proceeds to be received from sale or assignment of the rights. When the carrying amounts of exploration and evaluation assets are estimated to exceed their recoverable amounts, an impairment loss is recorded in the statement of loss.The cash-generating unit for assessing impairment is a geographic region and shall be no larger than the operating segment.If conditions that gave rise to the impairment no longer exist, a reversal of impairment may be recognized in a subsequent period, with the carrying amount of the exploration and evaluation asset increased to the revised estimate of recoverable amount to the extent that the increased carrying amount does not exceed the carrying amount that would have been determined had an impairment loss not been previously recognized.A reversal of an impairment loss is recognized in profit or loss in the period the reversal occurs. (h)Equipment Equipment is recorded at cost less accumulated amortization and impairment losses if any, and is amortized at the following annual rates: Computer equipment30% declining balance Field equipment30% declining balance Leasehold improvementsstraight line over lease term When parts of an item of equipment have different useful lives, they are accounted for as separate items (major components) of equipment, and depreciated over their respective useful lives. 10 MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements As at June 30, 2015 (expressed in US dollars unless otherwise stated) (i)Income taxes Deferred income taxes relate to the expected future tax consequences of unused tax losses and unused tax credits and differences between the carrying amount of statement of financial position items and their corresponding tax values.Deferred tax assets, if any, are recognized only to the extent that, in the opinion of management, it is probable that sufficient future taxable profit will be available to recover the asset.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of substantive enactment. (j)Provisions Provisions are liabilities that are uncertain in timing or amount. The Company records a provision when and only when: (i) The Company has a present obligation (legal or constructive) as a result of a past event; (ii) It is probable that an outflow of resources embodying economic benefits will be required to settle the obligation; and (iii) A reliable estimate can be made of the amount of the obligation. Constructive obligations are obligations that derive from the Company’s actions where: (i) By an established pattern of past practice, published policies or a sufficiently specific current statement, the Company has indicated to other parties that it will accept certain responsibilities; and (ii) As a result, the Company has created a valid expectation on the part of those other parties that it will discharge those responsibilities. Provisions are reviewed at the end of each reporting period and adjusted to reflect management’s current best estimate of the expenditure required to settle the present obligation at the end of the reporting period. If it is no longer probable that an outflow of resources embodying economic benefits will be required to settle the obligation, the provision is reversed. Provisions are reduced by actual expenditures for which the provision was originally recognized. Where discounting has been used, the carrying amount of a provision increases in each period to reflect the passage of time. This increase (accretion expense) is included in profit or loss for the period. 11 MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements As at June 30, 2015 (expressed in US dollars unless otherwise stated) Closure and reclamation The Company records a provision for the present value of the estimated closure obligations, including reclamation costs, when the obligation (legal or constructive) is incurred, with a corresponding increase in the carrying value of the related assets.The carrying value is amortized over the life of the mining asset on a units-of-production basis commencing with initial commercialization of the asset.The liability is accreted to the actual liability on settlement through charges each period to profit or loss. The provision for closure and reclamation is reviewed at the end of each reporting period for changes in estimates and circumstances. There was no provision for closure and reclamation as at June 30, 2015 or December 31, 2014. (k) Functional currency and presentation currency The functional currency of the parent and the functional currency of its Mexican subsidiaries and investment in associate is the United States dollar (“US$”). Each entity within the Company determines its own functional currency, and the items included in the financial statements of each entity are measured using that functional currency. The functional currency determination involves certain judgments in evaluating the primary economic environment, and the Company reconsiders the functional currencies of each entity if there is a change in the underlying transactions, events and conditions which determine the primary economic environment. In the prior year, the Company reassessed the functional currency of its parent entity due to the changes in circumstances and determined that the functional currency of its parent entity had changed from the Canadian dollar to the US$ as of July 1, 2014.The Company applied the change to functional currency as of July 1, 2014 on a prospective basis. The Company’s reporting and presentation currency is the US$. (l)Foreign currency transactions In preparing the financial statements of the individual entities, transactions in currencies other than the entity’s functional currency (foreign currencies) are recorded at the rates of exchange prevailing at the dates of the transactions. At each statement of financial position date, monetary assets and liabilities are translated using the period end foreign exchange rate. Non-monetary assets and liabilities are translated using the historical rate on the date of the transaction. Non-monetary assets and liabilities that are stated at fair value are translated using the rate on the date that the fair value was determined. All gains and losses on translation of these foreign currency transactions are included in profit or loss. (m)Loss per common share Basic loss per share calculations is based on the weighted average number of common shares outstanding. Diluted earnings per share are computed using the weighted average number of common and common equivalent shares outstanding during the period. Common equivalent shares consist of the incremental common shares upon the assumed exercise of stock options and warrants, and upon the assumed conversion of deferred share units and units issued under the Company’s share unit plan, but are excluded from the computation if their effect is anti-dilutive. As at June 30, 2015, theCompany had 4,311,245 (June 30, 2014: 4,096,066)common share equivalentsconsisting of commonshares issuable upon the exercise of outstanding exercisable stock options, restricted and performance share units, and deferred share units.These common share equivalents were not includedfor the purpose of calculating diluted earnings per shareas their effect would be anti-dilutive. 12 MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements As at June 30, 2015 (expressed in US dollars unless otherwise stated) (n)Share based payments The fair value of share-based payment expense and other share-based payments are estimated as of the date of the grant and are recorded in profit and loss over their vesting periods except for grants to project consultants which are capitalized to the specific project.The fair value of stock options is estimated using the Black-Scholes-Merton option valuation model.Share based payment awards with graded vesting schedules are accounted for as separate grants with different vesting periods and fair values. Changes to the estimated number of awards that will eventually vest are accounted for prospectively. (o)Changes in Accounting Standards The Company has reviewed new accounting pronouncements that have been issued but are not yet effective at June 30, 2015. These include: IFRS 9 Financial Instruments, which replaces the current standard, IAS 39 Financial Instruments: Recognition and Measurement. The new standard replaces the current classification and measurement criteria for financial assets and liabilities with only two classification categories: amortized cost and fair value.In July 2014, the IASB issued the final version of IFRS 9 with an effective date of January 1, 2018, with early adoption permitted. The Company has not early adopted this standard and is currently evaluating the impact this standard may have on its consolidated financial statements. IFRS 15 Revenue from Contracts with Customers. The final standard on revenue from contracts with customers was issued on May 8, 2014. In July 2015, the IASB determined that the revised effective date for IFRS 15 would be for annual reporting periods beginning on or after January 1, 2018, with earlier application permitted.Entities have the full option of using either a full retrospective or a modified retrospective approach to adopt the guidance. The Company is currently evaluating the impact this standard may have on its consolidated financial statements. Annual Amendments.In September 2014, the IASB issued the Annual Improvements 2012-2014 cycles and is applicable for annual periods beginning on or after January 1, 2016 with earlier adoption permitted. The Company is assessing the impact of these amendments: · Accounting for Acquisitions of Interests in Joint Operations (amendments to IFRS 11 Joint Arrangements); · Equity Method in Separate Financial Statements (Amendments to IAS 27); and, · Disclosure of information elsewhere in the interim financial report (amendments to IAS 34 Interim Financial Reporting) 13 MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements As at June 30, 2015 (expressed in US dollars unless otherwise stated) 3.ACCOUNTS RECEIVABLE June 30, December 31, Goods and services tax ("GST") recoverable $ $ Mexican value added tax ("IVA") recoverable Interest receivable and other $ $ All amounts are expected to be recovered within a year. 4. MARKETABLE SECURITIES The Company holds strategic investments in marketable securities designated as available-for-sale securities as follows: June 30, December 31, Fair Value Fair Value Available-for-sale securities $ $ During the three and six months ended June 30, 2015, the Company recorded an unrealized gain of $33,228 net of nil tax and an unrealized loss of $41,094 net of nil tax, respectively, in other comprehensive income (loss) (June 30, 2014: unrealized loss of $27,295 and unrealized gain of $1,789 respectively) on marketable securities designated as available-for-sale instruments. June 30, December 31, Fair value, beginning of year $ $ Purchase of marketable securities Unrealized loss for the period ) ) Impairment for the period ) ) Translation adjustment to June 30, 2014 (Notes 2(k)) - ) Fair value, end of period $ $ Available-for-sale financial assets are assessed at each reporting date for objective evidence of a significant or prolonged decline in fair value, requiring impairment recognition. For the six months ended June 30, 2015, after management’s review and based on objective evidence, an impairment of $74,794 (June 30, 2014: Nil) was recognized in the consolidated statement of loss 14 MAG SILVER CORP. Notes to the Condensed Interim Consolidated Financial Statements As at June 30, 2015 (expressed in US dollars unless otherwise stated) 5. EQUIPMENT Cost Computer equipment Field equipment Leasehold improvements Total Balance as at January 1, 2014 $ Additions - - Translation adjustment to June 30, 2014 (Notes 2(k) Balance December 31, 2014 Additions - Balance June 30, 2015 $ Accumulated depreciation Computer equipment Field equipment Leasehold improvements Total Balance as at January 1, 2014 $ Amortization for the period Balance as at December 31, 2014 Amortization for the period - Balance as at June 30, 2015 $ Carrying amounts Computer equipment Field equipment Leasehold improvements Total At December 31, 2014 $ $ $
